Citation Nr: 1520032	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of scabies.

3.  Entitlement to service connection for residuals of a head injury.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 through January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

These issues were previously before the Board in September 2014 and were remanded for further development.  Specifically, the Board requested additional records be obtained from a VA medical facility and the Social Security Administration (SSA), as well as an additional examination be provided.  These requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

As discussed in the September 2014 Board remand, the issue of entitlement to a compensable rating for service-connected headaches has been raised by the Veteran's testimony at his July 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

Additionally, in a January 2015 written statement the Veteran stated, "Now I have cancer that I believe I was exposed somehow to Agent Orange."  Due to the ambiguity of this statement, the AOJ should contact the Veteran and clarify if he intended to file a new claim for VA benefits for cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed personality disorder is not a disability upon which service connection may be established.

2.  The Veteran's currently diagnosed major depressive disorder began during, and has continued since, his active duty service.

3.  The Veteran did not experience residuals of scabies at any point during the period on appeal.

4.  The Veteran did not experience any additional residuals of an in-service head injury at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for residuals of scabies have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).
3.  The criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.14 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.  The Veteran's appeal is granted, to the extent as discussed below.

The Veteran's psychiatric condition was noted to be normal at his January 1975 entrance examination, and therefore the presumption of soundness attaches.  38 U.S.C.A. § 1111.  Service treatment records then reflect in December 1976 he was referred for a psychiatric evaluation due to his inability to adapt to life in the Marines.  In his February 1977 evaluation he was diagnosed with: 1) "situation adjustment reaction of late adolescence-marked by agitation and mild anxiety associated with adjustments to military environment;" 2) "Immature personality-marked by low frustration tolerance, social instability, and impulsivity."  Later in 1977 he was referred for, and eventually received, an administrative discharge due to his 'constant discipline problem,' including mood swings and immaturity.  Therefore, service treatment records reflect the Veteran experienced symptoms suggestive of an acquired psychiatric disorder during his active duty service.

Throughout the period on appeal, the Veteran has consistently asserted he experienced symptoms including depression and irritability continuously since his active duty service.  He also made similar statements on several occasions while seeking medical treatment.  For example, in December 2009 he reported experiencing increased irritability and anger, as well as decreased concentration and sleep disturbance, since his discharge from active duty service in 1978.  Furthermore, during his July 2014 hearing, his spouse also testified that the Veteran did not exhibit these symptoms of depression and anger prior to his active duty service, but instead was changed by his service.  Therefore, the claims file includes competent and credible lay evidence establishing the Veteran experienced symptoms of an acquired psychiatric disorder, including depression and irritability, consistently since his active duty service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Post-service medical records reflect the Veteran has been diagnosed with various disorders relating to the discussed symptoms.  Although treatment records reflect he demonstrated some symptoms of PTSD, these records do not contain any diagnosis of PTSD which conforms to the DSM-IV or DSM 5.  38 C.F.R. § 4.125.  Instead, during his December 2014 VA examination, the examiner specifically found the Veteran did not meet the criteria for a diagnosis of PTSD.  Accordingly, the evidence does not establish the Veteran is currently diagnosed with PTSD.


Post-service medical records do reflect the Veteran is currently diagnosed with major depressive disorder and a personality disorder, including the reports from his December 2008 and December 2014 VA examinations.  The relevant regulations provide that personality disorders are not diseases or injuries for VA purposes, and therefore may not be service-connected.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  Accordingly, to the extent it is determinable the Veteran's current psychiatric symptoms are related to his diagnosed personality disorder, service connection cannot be established.

Regarding his currently diagnosed depression, the Veteran was provided with a VA examination in December 2014.  The examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran, before opining his recurrent depressive disorder was less likely than not caused by his active duty service.  However, in support of her opinion, the examiner explained the Veteran's depression was due to his "numerous painful life events" including, in relevant part, his early discharge from the Marine Corps.  Therefore, although she provided a negative nexus opinion, the examiner's rationale provides support for the Veteran's assertion that his currently diagnosed depressive disorder was caused, at least in part, by his active duty service.

VA regulations provide that if the evidence for and against the Veteran's claim is at the very least in relative equipoise, reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, although the claims file does not include any positive nexus opinion from a medical professional, the evidence reflects the Veteran experienced an in-service occurrence of symptoms of a psychiatric disorder, his competent lay evidence establishes he consistently experienced these symptoms since his active duty service, and the report from the VA examiner provides his currently diagnosed major depressive disorder was caused, at least in part, by his active duty service.  Therefore, the evidence is at least in equipoise, and any remaining reasonable doubt is resolved in the Veteran's favor.  As such, service connection is granted to the extent that the Veteran's current psychiatric symptoms are attributable to his diagnosed major depressive disorder, and not his personality disorder.

Residuals of Scabies

The Veteran is seeking service connection for residuals of scabies.  However, as will be discussed, the evidence does not establish the Veteran experienced any residuals of scabies at any point during the period on appeal.

Throughout the period on appeal, the Veteran has consistently asserted that he suffered from scabies during his active duty service.  He described that in the winter of 1977 he worked in the laundry facility for a camp of Vietnamese refugees at Camp Pendleton.  He has asserted that as a result of his exposure to the dirty laundry, he developed scabies.  He described this disorder as a painful and itchy rash, primarily on his legs.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any medical treatment for any skin disorder, including scabies, during his active duty service.  However, in testimony during his December 1977 administrative discharge hearing he reported working at a warehouse in the laundry facility for refugees.  Accordingly, the contemporaneous evidence confirms he worked in a laundry facility for refugees, where he likely could have been exposed to scabies.  Additionally, the Veteran's testimony regarding this matter has been consistent throughout the period on appeal.  Because the Board finds no reason to doubt the credibility of the Veteran's testimony, the Veteran's lay testimony is sufficient to establish he experienced symptoms of scabies during active duty service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

However, post-service treatment records do not reflect the Veteran experienced any residuals of scabies, or any other skin disorder, at any point during the period on appeal.  Instead, his skin was consistently noted to be in normal condition.  For example, during a December 2008 examination the medical professional noted there were no unusual findings regarding the Veteran's skin.  Similarly, during a July 2009 examination of the Veteran's skin the medical professional noted no rashes, palpable nodules, or induration.  The additional medical records have been carefully reviewed and considered, but do not reflect the Veteran developed any skin disorder at any point during the period on appeal.  Accordingly, the medical evidence does not establish the Veteran has any current residual of scabies.

During his September 2014 hearing, when asked to describe his current problems from scabies, the Veteran responded, "my main thing I have no hair on my legs now because of it."  The Veteran is competent to report what comes to him through his senses, including lack of hair on his legs.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, lack of leg hair is not a disability upon when VA benefits can be granted.  Furthermore, the medical evidence does not reflect any loss of hair on the Veteran's legs is related to any recurrent disorder or current disability.  Therefore, loss of hair on the legs alone cannot serve as the basis for service connection.

Based on all the foregoing, the evidence does not establish the Veteran experienced any current disability relating to residuals of scabies upon which VA benefits could be granted at any point during the period on appeal.  Because the elements of service connection have not been met, the Veteran's appeal is denied.

Residuals of a Head Injury

The Veteran is also seeking service connection for residuals of a head injury.  Throughout the period on appeal, the Veteran has consistently described that he injured his head in approximately March 1975 when his drill instructor shoved the Veteran from behind, causing him to strike his head against the corner of the metal rifle rack.  The Veteran described he cut his forehead near the hair line, and felt dizzy, queasy, and weak from the injury and loss of blood.  However, he told his drill instructor he did not require any medical treatment in order to maintain his reputation as a "good combat ready Marine." 

The Veteran's service treatment records reflect that in November 1977 he sought medical treatment for a complaint of numbness on the top of his head, and reported prior headaches and recurrent blurred vision.  He reported a prior trauma injury from approximately January 1975 when he ran into a gun rack, although the reviewing medical professional indicated this injury was minor.  Upon evaluation, the medical professional found no objective findings other than tension headaches, and alleviated the Veteran's fears of a brain tumor.

Therefore, the Veteran's service treatment records confirm his in-service head injury, as he has consistently described.  However, the service treatment records do not reflect the Veteran developed any recurrent residuals as a result of his in-service head injury, other than headaches.  

In a June 2010 rating decision, the AOJ separately granted service connection for the Veteran's chronic tension headaches.  Accordingly, because he is already separately service connected for headaches, the Veteran cannot also be service connected for symptoms of headaches as a residual of a head injury.  38 C.F.R. § 4.14.  Therefore, his symptoms of recurrent headaches will not be further addressed at this time.

Post-service treatment records have been carefully reviewed and considered, but do not reflect the Veteran experienced any residuals of his in-service head injury at any point during the period on appeal.  For example, during his initial September 2003 evaluation by the VA medical facility, no neurological symptoms were noted.  

In testing conducted in December 2008, his cranial nerves were intact, memory and orientation was normal, and the Veteran did not experience any facial numbness or weakness.  The medical professional also specifically opined that the Veteran's described in-service head injury did "not even subjectively" meet the criteria for traumatic brain injury (TBI).

Furthermore, the reports from two different VA examiners found the Veteran did not have any current residuals of an in-service brain injury.  The December 2008 examiner opined there was no documentation of any head injury or treatment in the Veteran's claims file.  The September 2014 examiner noted there was no diagnosis of TBI in the Veteran's medical records.


During his July 2014 hearing, the Veteran described his current residuals of his in-service head injury were recurring headaches and symptoms of anxiety and anger.  As discussed above, the Veteran is already separately service connected for recurring headaches, and may not again establish service connection for these same symptoms as residuals of head injury.  Similarly, the Veteran was granted service connection for an acquired psychiatric disorder, including his symptoms of anxiety and anger, as discussed above.  Therefore, he also cannot receive service connection for these same symptoms as a residual of his in-service head injury.  38 C.F.R. § 4.14.

Based on all the foregoing, the evidence does not establish the Veteran has any current additional residuals of his in-service head injury.  Because there is no disability upon which service connection could be based, the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


In the present case, required notice was provided by a letter dated in September 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, post-service VA treatment records, and records from the Social Security Administration (SSA) have all been obtained.  The Veteran indicated he did not receive any relevant private treatment.  

In July 2014, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The VLJ asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to his active-duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical treatment records.  All such identified records were obtained upon remand.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, the Veteran did not voice any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, to the extent his symptoms are attributable to his currently diagnosed major depressive disorder, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for residuals of scabies is denied.

Entitlement to service connection for residuals of a head injury is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


